 

Warrant Certificate No. ______

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON THE
EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER
SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION
ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES
LAWS. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

Effective Date: _________, 2014 Expiration Date: __________, 2019

 

ENUMERAL BIOMEDICAL HOLDINGS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Enumeral Biomedical Holdings, Inc. (formerly known as Cerulean Group, Inc.), a
Delaware corporation (the “Company”), for value received on the Effective Date,
hereby issues to __________________________ (the “Holder”) this Warrant (the
“Warrant”) to purchase ______________ shares (as from time to time adjusted as
hereinafter provided) (each such share a “Warrant Share” and all such shares
being the “Warrant Shares”) of the Company’s Common Stock (as defined below), at
the Exercise Price (as defined below), as adjusted from time to time as provided
herein, on or before the Expiration Date, all subject to the following terms and
conditions.

 

This Warrant is one of a series of Warrants of like tenor being issued to
placement agents, sub-agents and dealers in connection with the Company’s
private offering (the “Offering”) of Units of its securities in accordance with,
and subject to, the terms and conditions described in the Subscription Agreement
entered into by and between the Company and each Subscriber (a “Subscriber”) set
forth on the signature pages affixed thereto (the “Subscription Agreement”).
Capitalized terms used herein without definition have the meanings ascribed to
them in the Subscription Agreement.

 

 

 

 

As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Common Stock” means the common stock of the Company, $0.001 par value per
share, including any securities issued or issuable with respect thereto or into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event; (iii) “Exercise Price”
means $1.00 per share of Common Stock, subject to adjustment as provided herein;
(iv) “Trading Day” means any day on which the primary national or regional stock
exchange on which the Common Stock is listed, or if not so listed, the OTC
Bulletin Board or the OTC Markets, if quoted thereon, is open for the
transaction of business; and (v) “Affiliate” means any person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, a person, as such terms are used and construed in
Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

 

1.DURATION AND EXERCISE OF WARRANTS

 

(a)          Exercise Period. The Holder may exercise this Warrant in whole or
in part on any Business Day on or before 5:00 P.M., Eastern Time, on the
Expiration Date, at which time this Warrant shall become void and of no value.

 

(b)          Exercise Procedures.

 

(i)           Cash. While this Warrant remains outstanding and exercisable in
accordance with Section 1(a), the Holder may exercise this Warrant in whole or
in part at any time and from time to time by:

 

(A)     delivery to the Company of a duly completed and executed copy of the
notice of exercise attached hereto as Exhibit A (the “Notice of Exercise”), with
the “CASH” payment option indicated;

 

(B)     surrender of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder; and

 

(C)     payment of the then-applicable Exercise Price per share multiplied by
the number of Warrant Shares being purchased upon exercise of the Warrant (such
amount, the “Aggregate Exercise Price”) made in the form of cash, or by wire
transfer of immediately available funds, certified check or bank draft payable
in lawful money of the United States of America.

 

(ii)           Cashless. In addition to the manner set forth in Section 1(b)(i),
while this Warrant remains outstanding and exercisable in accordance with
Section 1(a), if a Registration Event occurs and is continuing (as such term is
defined in the Registration Rights Agreement (the “Registration Rights
Agreement”), dated as of July 30, 2014, between the Company and the Subscribers)
or as the Company otherwise agrees, during such time as such Registration Event
is not cured by the Company, the Holder may, in its sole discretion, exercise
all or any part of the Warrant in a “cashless” or “net-issue” exercise (a
“Cashless Exercise”) by:

 

2

 

 

(A)          delivery to the Company of a duly completed and executed Notice of
Exercise, with the “CASHLESS” payment option indicated;

 

(B)          surrender of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder;

 

whereupon the Holder shall be entitled to receive a number of Warrant Shares
calculated using the following formula:

 



X = Y * (A - B)     A



 

where:

 



X =the number of Warrant Shares to be issued to the Holder

 

Y =the number of Warrant Shares with respect to which the Warrant is being
exercised as specified in the Notice of Exercise

 

A =the fair value per share of Common Stock on the date of exercise of this
Warrant

 

B =the then-current Exercise Price of the Warrant



 

Solely for the purposes of this Section 1(b), “fair value” per share of Common
Stock shall mean the average Closing Price (as defined below) per share of
Common Stock for the twenty (20) Trading Days immediately preceding the date on
which the Notice of Exercise is deemed to have been sent to the Company.
“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed on a
national securities exchange, the closing price per share of the Common Stock
for such date (or the nearest preceding date) on the primary exchange on which
the Common Stock is then listed; (b) if prices for the Common Stock are then
quoted on the OTC Bulletin Board or any tier of the OTC Markets, the closing bid
price per share of the Common Stock for such date (or the nearest preceding
date) so quoted; or (c) if prices for the Common Stock are then reported in the
“Pink Sheets” published by the National Quotation Bureau Incorporated (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent closing bid price per share of the Common Stock so reported. If
the Common Stock is not publicly traded as set forth above, the “fair value” per
share of Common Stock shall be reasonably and in good faith determined by the
Board of Directors of the Company as of the date which the Notice of Exercise is
deemed to have been sent to the Company.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a Cashless
Exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for such shares shall be deemed to have commenced, on the
date this Warrant was originally issued.

 

3

 

 

(iii)         Upon the exercise of this Warrant in compliance with the
provisions of this Section 1(b), and except as limited pursuant to Section
1(b)(iv), the Company shall promptly issue and cause to be delivered to the
Holder a certificate for the Warrant Shares for which this Warrant was
exercised. Each exercise of this Warrant shall be effective immediately prior to
the close of business on the date (the “Date of Exercise”) that the conditions
set forth in Section 1(b)(i) or (ii) have been satisfied, as the case may be. On
or before the third (3rd) Business Day following the date on which the Company
has received each of the items specified in Section 1(b)(i) or 1(b)(ii), as
applicable (the “Exercise Deliverables”), the Company shall transmit an
acknowledgment of receipt of the Exercise Deliverables to the Company’s transfer
agent (the “Transfer Agent”). On or before the fifth (5th) Business Day
following the date on which the Company has received all of the Exercise
Deliverables (the “Share Delivery Date”), the Company shall (X) provided that
the Warrant Shares have been registered or that the Warrant Shares are eligible
for sale under Rule 144 without restriction and that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Holder and to the extent applicable,
Holder’s supplying the Company with required Rule 144 documentation, cause the
Transfer Agent to credit such aggregate number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Warrant Shares have not been registered and are
not eligible for sale under Rule 144 without restriction or if Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, cause
the Transfer Agent to issue and dispatch by overnight courier to the address as
specified in the Notice of Exercise, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise.

 

The Holder understands that prior to the Merger, the Company was a “shell
company” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and that upon the filing of a Current Report on
Form 8-K (the “Super 8-K) reporting the consummation of the Merger and the
Transactions and otherwise containing Form 10 information discussed below, the
Company will cease to be a shell company. Pursuant to Rule 144(i), securities
issued by a current or former shell company (that is, this Warrant and the
Warrant Shares) that otherwise meet the holding period and other requirements of
Rule 144 nevertheless cannot be sold in reliance on Rule 144 until one year
after the Company (a) is no longer a shell company; and (b) has filed current
“Form 10 information“ (as defined in Rule 144(i)) with the SEC reflecting that
it is no longer a shell company, and provided that at the time of a proposed
sale pursuant to Rule 144, the Company is subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the Warrant
and he Warrant Shares cannot be removed except in connection with an actual sale
meeting the foregoing requirements or pursuant to an effective registration
statement.

 

4

 

 

Upon delivery of the Exercise Deliverables, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
of delivery of the certificates evidencing such Warrant Shares.

 

(iv)          If the Company shall fail for any reason or for no reason to issue
or cause to be issued to the Holder, within five (5) Business Days of receipt of
the Exercise Deliverables, a certificate for the number of shares of Common
Stock to which the Holder is entitled and register or cause to be registered
such shares of Common Stock on the Company’s share register or to credit or
cause to be credited the Holder’s balance account with DTC for such number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise of this Warrant (in each case as provided above), and if on or after
such fifth (5th) Business Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of shares of Common Stock issuable upon such exercise that
the Holder anticipated receiving from the Company (a “Buy-In”), then the Company
shall, within three (3) Business Days after the Holder’s request and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver a certificate for the shares of Common Stock to
which the Holder would have been entitled and register or cause to be registered
such shares of Common Stock on the Company’s share register, or to credit or
cause to be credited the Holder’s balance account with DTC for such number of
shares of Common Stock to which the Holder would have been entitled, shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such shares of Common Stock and pay
cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (A) such number of shares of Common Stock, times (B) the
fair value of the Common Stock on the date of exercise.

 

(v)          Notwithstanding the foregoing provisions of this Section 1(b), the
Holder may not exercise this Warrant if and to the extent that such exercise
would require the Company to issue a number of shares of Common Stock in excess
of its authorized but unissued shares of Common Stock, less all amounts of
Common Stock that have been reserved for issue upon the conversion of all
outstanding securities convertible into shares of Common Stock and the exercise
of all outstanding options, warrants and other rights exercisable for shares of
Common Stock. If the Company does not have the requisite number of authorized
but unissued shares of Common Stock to permit the Holder to exercise this
Warrant, then the Company shall use commercially reasonable efforts to obtain
the necessary stockholder consent to increase the authorized number of shares of
Common Stock to permit such Holder to exercise this Warrant pursuant to Section
1(b)(i) or Section 1(b)(ii).

 

(vi)          The delivery by (or on behalf of) the Holder of the Notice of
Exercise and the applicable Exercise Price as provided above shall constitute
the Holder’s certification to the Company that the Holder is an “accredited
investor” as defined in Rule 501 of Regulation D as promulgated by the
Securities and Exchange Commission under the Securities Act, and the Holder
shall submit to the Company such further assurances of such status as may be
reasonably requested by the Company.

5

 

 

(c)          Partial Exercise. This Warrant shall be exercisable, either in its
entirety or, from time to time, for part only of the number of Warrant Shares
referenced by this Warrant; provided, that any such partial exercise must be for
an integral number of Warrant Shares. If this Warrant is exercised in part, the
Company shall issue, at its expense, a new Warrant, in substantially the form of
this Warrant, referencing such reduced number of Warrant Shares that remain
subject to this Warrant.

 

(e)          Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 15.

 

2.ISSUANCE OF WARRANT SHARES

 

(a)          The Company covenants that all Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
any Holder and except as arising from applicable Federal and state securities
laws.

 

(b)          The Company shall register this Warrant upon records to be
maintained by the Company for that purpose in the name of the record holder of
such Warrant from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner thereof for the purpose of any
exercise thereof, any distribution to the Holder thereof and for all other
purposes.

 

(c)          The Company will not, by amendment of its certificate of
incorporation, by-laws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all action necessary or appropriate in order to
protect the rights of the Holder to exercise this Warrant, or against impairment
of such rights.

 

3.ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES

 

(a)          General. The Exercise Price and the number of shares purchasable
upon the exercise of this Warrant shall be subject to adjustment from time to
time upon the occurrence of certain events described in this Section 3(a);
provided, that notwithstanding the provisions of this Section 3, the Company
shall not be required to make any adjustment if and to the extent that such
adjustment would require the Company to issue a number of shares of Common Stock
in excess of its authorized but unissued shares of Common Stock, less all
amounts of Common Stock that have been reserved for issue upon the conversion of
all outstanding securities convertible into shares of Common Stock and the
exercise of all outstanding options, warrants and other rights exercisable for
shares of Common Stock. If the Company does not have the requisite number of
authorized but unissued shares of Common Stock to make any adjustment, the
Company shall use its commercially reasonable efforts to obtain the necessary
stockholder consent to increase the authorized number of shares of Common Stock
to make such an adjustment pursuant to this Section 3(a).

 

6

 

 

(i)           Subdivision or Combination of Stock. In case the Company shall at
any time subdivide (whether by way of stock dividend, stock split or otherwise)
its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Warrant Shares shall be
proportionately increased, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined (whether by way of stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
proportionately increased and the number of Warrant Shares shall be
proportionately decreased. The Exercise Price and the Warrant Shares, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3(a)(i).

 

(ii)          Dividends in Stock, Property, Reclassification. If at any time, or
from time to time, the holders of Common Stock (or any shares of stock or other
securities at the time receivable upon the exercise of this Warrant) shall have
received or become entitled to receive, without payment therefor:

 

(A)     any shares of stock or other securities that are at any time directly or
indirectly convertible into or exchangeable for Common Stock, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution, or

 

(B)     additional stock or other securities or property (including cash) by way
of spin-off, split-up, reclassification, combination of shares or similar
corporate rearrangement (other than shares of Common Stock issued as a stock
split or adjustments in respect of which shall be covered by the terms of
Section 3(a)(i) above),

 

then and in each such case, the Exercise Price and the number of Warrant Shares
to be obtained upon exercise of this Warrant shall be adjusted proportionately,
and the Holder hereof shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to above) that such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property. The Exercise
Price and the Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3(a)(ii).

 

7

 

 

(iii)          Reorganization, Reclassification, Consolidation, Merger or Sale.
If any recapitalization, reclassification or reorganization of the capital stock
of the Company, or any consolidation or merger of the Company with another
corporation or any other entity, or the sale of all or substantially all of its
assets or other transaction shall be effected in such a way that holders of
Common Stock shall be entitled to receive stock, securities or other assets or
property (an “Organic Change”), then, as a condition of such Organic Change,
lawful and adequate provisions shall be made by the Company whereby the Holder
hereof shall thereafter have the right to purchase and receive (in lieu of the
shares of the Common Stock of the Company immediately theretofore purchasable
and receivable upon the exercise of the rights represented by this Warrant) such
shares of stock, securities or other assets or property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such stock immediately
theretofore purchasable and receivable assuming the full exercise of the rights
represented by this Warrant. In the event of any Organic Change, appropriate
provision shall be made by the Company with respect to the rights and interests
of the Holder of this Warrant to the end that the provisions hereof (including,
without limitation, provisions for adjustments of the Exercise Price and of the
number of shares purchasable and receivable upon the exercise of this Warrant
and registration rights substantially the same as those provided for in the
Registration Rights Agreement) shall thereafter be applicable, in relation to
any shares of stock, securities or assets thereafter deliverable upon the
exercise hereof. The Company shall not effect any such Organic Change unless,
prior to the consummation thereof, the successor corporation or entity (if other
than the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument reasonably
satisfactory in form and substance to the Holder executed and mailed or
delivered to the registered Holder hereof at the last address of such Holder
appearing on the books of the Company, the obligation to deliver to such Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase. If there is an Organic
Change, then the Company shall cause to be mailed to the Holder at its last
address as it shall appear on the books and records of the Company, at least ten
(10) calendar days before the effective date of the Organic Change, a notice
stating the date on which such Organic Change is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares for securities, cash, or
other property delivered upon such Organic Change; provided, that the failure to
mail such notice or any defect therein or in the mailing thereof shall not
affect the validity of the corporate action required to be specified in such
notice. The Holder is entitled to exercise this Warrant during the 10-day period
commencing on the date of such notice to the effective date of the event
triggering such notice. In any event, the successor corporation (if other than
the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall be deemed to assume such obligation to deliver to
such Holder such shares of stock, securities or assets even in the absence of a
written instrument assuming such obligation to the extent such assumption occurs
by operation of law.

 

8

 

 

(b)          Adjustment of Exercise Price upon Issuance of Additional Shares of
Common Stock. In the event the Company shall at any time prior to the Expiration
Date issue Additional Shares of Common Stock, as defined below, without
consideration or for a consideration per share less than the Exercise Price in
effect immediately prior to such issue, then the Exercise Price shall be
reduced, concurrently with such issue, to a price (calculated to the nearest
cent) determined by multiplying such Exercise Price by a fraction, (A) the
numerator of which shall be (1) the number of shares of Common Stock outstanding
immediately prior to such issue plus (2) the number of shares of Common Stock
which the aggregate consideration received or to be received by the Company for
the total number of Additional Shares of Common Stock so issued would purchase
at such Exercise Price; and (B) the denominator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issue plus the
number of such Additional Shares of Common Stock so issued; provided that, (i)
for the purpose of this Section 3(b), all shares of Common Stock issuable upon
conversion or exchange of convertible securities outstanding immediately prior
to such issue shall be deemed to be outstanding, and (ii) the number of shares
of Common Stock deemed issuable upon conversion or exchange of such outstanding
convertible securities shall be determined without giving effect to any
adjustments to the conversion or exchange price or conversion or exchange rate
of such convertible securities resulting from the issuance of Additional Shares
of Common Stock that is the subject of this calculation. For purposes of this
Warrant, “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued by the Company after the Effective Date (including without
limitation any shares of Common Stock issuable upon conversion or exchange of
any convertible securities or upon exercise of any option or warrant, on an
as-converted basis), other than: (i) shares of Common Stock issued or issuable
upon conversion or exchange of any convertible securities or exercise of any
options or warrants outstanding on the Effective Date after giving effect to the
Merger; (ii) shares of Common Stock issued or issuable upon exercise of the
Warrants or the additional warrants issued pursuant to the Subscription
Agreements; (iii) shares of Common Stock issued or issuable by reason of a
dividend, stock split, split-up or other distribution on shares of Common Stock
that is covered by Sections 3(a)(i) through 3(a)(iii) above; (iv) shares of
Common Stock issued in a registered public offering under the Securities Act;
(v) shares of Common Stock issued or issuable pursuant to the acquisition of
another entity or business by the Company by merger, purchase of substantially
all of the assets or other reorganization or pursuant to a joint venture or
technology license agreement, but not including a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities; (vi) shares of
Common Stock issued or issuable to officers, directors and employees of, or
consultants to, the Company pursuant to stock grants, option plans, purchase
plans or other employee stock incentive programs or arrangements approved by the
Board of Directors, or upon exercise of options or warrants granted to such
parties pursuant to any such plan or arrangement; (vii) any securities issued or
issuable by the Company pursuant to the Subscription Agreements; and (viii)
securities issued to financial institutions, institutional investors or lessors
in connection with credit arrangements, equipment financings, lease arrangements
or similar transactions, in the aggregate not exceeding ten percent (10%) of the
number of shares of Common Stock outstanding at any time, and in case of clauses
(iii) through (viii) above, such issuance is approved by a majority of
disinterested directors of the Company and includes no “death spiral” provision
of any kind. The provisions of this Section 3(b) shall not operate to increase
the Exercise Price.

 

Upon each adjustment of the Exercise Price pursuant to the provisions of this
Section 3(b), the number of Warrant Shares issuable upon exercise of this
Warrant shall be adjusted by multiplying a number equal to the Exercise Price in
effect immediately prior to such adjustment by the number of Warrant Shares
issuable upon exercise of this Warrant immediately prior to such adjustment and
dividing the product so obtained by the adjusted Exercise Price.

 

9

 

 

Notwithstanding the foregoing, the Exercise Price and the number of shares
purchasable upon the exercise of this Warrant shall no longer be subject to
adjustment pursuant to this Section 3(b) if the Warrant has been transferred or
sold subsequent to the Offering (other than transfers to trusts or Affiliates of
the Holder).

 

(c)          Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 3, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall promptly
furnish or cause to be furnished to such Holder a like certificate setting
forth: (i) such adjustments and readjustments; and (ii) the number of shares and
the amount, if any, of other property which at the time would be received upon
the exercise of the Warrant.

 

(d)          Certain Events. If any event occurs as to which the other
provisions of this Section 3 are not strictly applicable but the lack of any
adjustment would not fairly protect the purchase rights of the Holder under this
Warrant in accordance with the basic intent and principles of such provisions,
or if strictly applicable would not fairly protect the purchase rights of the
Holder under this Warrant in accordance with the basic intent and principles of
such provisions, then the Company's Board of Directors will, in good faith and
subject to applicable law, make an appropriate adjustment to protect the rights
of the Holder; provided, that no such adjustment pursuant to this Section 3(d)
will increase the Exercise Price or decrease the number of Warrant Shares as
otherwise determined pursuant to this Section 3.

 

4.TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES

 

(a)          Registration of Transfers and Exchanges. Subject to Section 4(c),
upon the Holder’s surrender of this Warrant, with a duly executed copy of the
Form of Assignment attached as Exhibit B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant. Upon such registration of transfer, the Company shall
issue a new Warrant, in substantially the form of this Warrant, evidencing the
acquisition rights transferred to the transferee and a new Warrant, in similar
form, evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.

 

(b)          Warrant Exchangeable for Different Denominations. The Holder may
exchange this Warrant for a new Warrant or Warrants, in substantially the form
of this Warrant, evidencing in the aggregate the right to purchase the number of
Warrant Shares, which may then be purchased hereunder, each of such new Warrants
to be dated the date of such exchange and to represent the right to purchase
such number of Warrant Shares as shall be designated by the Holder. The Holder
shall surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.

 

10

 

 

(c)          Restrictions on Transfers. This Warrant may not be transferred at
any time without (i) registration under the Securities Act or (ii) an exemption
from such registration and, if requested by the Company, a written opinion of
legal counsel addressed to the Company that the proposed transfer of the Warrant
may be effected without registration under the Securities Act, which opinion
will be in form and from counsel reasonably satisfactory to the Company.

 

(d)          Permitted Transfers and Assignments. Notwithstanding any provision
to the contrary in this Section 4, the Holder may transfer, with or without
consideration, this Warrant or any of the Warrant Shares (or a portion thereof)
to the Holder’s Affiliates (as such term is defined under Rule 144 of the
Securities Act) without obtaining the opinion from counsel that may be required
by Section 4(c)(ii), provided, that the Holder delivers to the Company and its
counsel certification, documentation, and other assurances reasonably required
by the Company’s counsel to enable the Company’s counsel to render an opinion to
the Company’s Transfer Agent that such transfer does not violate applicable
securities laws.

 

5.MUTILATED OR MISSING WARRANT CERTIFICATE

 

If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided, that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.

 

6.PAYMENT OF TAXES

 

The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.

 

7.FRACTIONAL SHARES

 

No fractional Warrant Shares shall be issued upon exercise of this Warrant. Upon
the full exercise of this Warrant, the Company, in lieu of issuing any
fractional Warrant Share, shall round up the number of Warrant Shares issuable
to nearest whole share.

 

8.NO STOCK RIGHTS AND LEGEND

 

No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).

 

11

 

 

Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

9.REGISTRATION RIGHTS

 

The Holder shall be entitled to the registration rights with respect to the
Warrant Shares set forth in, and subject to the conditions of, the Registration
Rights Agreement.

 

10.NOTICES

 

All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party (a) on the date of delivery,
if delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) the date of transmission if sent
by facsimile or e-mail with confirmation of transmission by the transmitting
equipment if such notice or communication is delivered prior to 5:00 P.M., New
York City time, on a Trading Day, or the next Trading Day after the date of
transmission, if such notice or communication is delivered on a day that is not
a Trading Day or later than 5:00 P.M., New York City time, on any Trading Day;
(c) the date received or rejected by the addressee, if sent by certified mail,
return receipt requested, if to the registered Holder hereof; or (d) seven days
after the placement of the notice into the mails (first class postage prepaid),
to the Holder at the address, facsimile number, or e-mail address furnished by
the registered Holder to the Company or, if the registered Holder is not the
original purchaser of this Warrant, then as provided in the Form of Assignment
delivered to the Company pursuant to Section 4(a) in connection with the
assignment of this Warrant to such Holder, or if to the Company, to it at:

 

12

 

 

Enumeral Biomedical Holdings, Inc.

One Kendall Square

Building 400, 4th Floor

Cambridge, Massachusetts 02139

Attn: Chief Executive Officer

Telephone Number: (617) 674-1865

E-mail Address: arthur@enumeral.com

 

(or to such other address, facsimile number, or e-mail address as the Holder or
the Company as a party may designate by notice to the other party in accordance
with this Section 10) with a copy to

 

Duane Morris, LLP

100 High Street, Suite 2400

Boston, MA 02110-1724

Attention Jonathan Lourie, Esq.

Facsimile: 857-401-3089

Telephone Number: 857-488-4260

E-mail Address: JLourie@duanemorris.com

 

11.SEVERABILITY

 

If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

12.BINDING EFFECT

 

This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.

 

13.SURVIVAL OF RIGHTS AND DUTIES

 

This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.

 

14.GOVERNING LAW

 

This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.

 

13

 

 

15.DISPUTE RESOLUTION

 

In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within five (5)
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall, at
its sole discretion, within five (5) Business Days, submit via facsimile (a) the
disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder, or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations; provided that, if such disputed
determination or arithmetic calculation being submitted by the Holder is
determined to be incorrect, then the expense of the investment bank or the
accountant shall be the responsibility of the Holder. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be final,
binding and conclusive upon the parties thereto.

 

16.NOTICES OF RECORD DATE

 

Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation or other entity, any transfer of
all or substantially all the assets of the Company, or any voluntary or
involuntary dissolution, liquidation or winding up of the Company, or the sale,
in a single transaction, of a majority of the Company’s voting stock (whether
newly issued, or from treasury, or previously issued and then outstanding, or
any combination thereof), the Company shall mail to the Holder at least ten (10)
Business Days, or such longer period as may be required by law, prior to the
record date specified therein, a notice specifying (i) the date established as
the record date for the purpose of such dividend, distribution, option or right
and a description of such dividend, option or right, (ii) the date on which any
such reorganization, reclassification, transfer, consolidation, merger,
dissolution, liquidation or winding up, or sale is expected to become effective
and (iii) the date, if any, fixed as to when the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
transfer, consolation, merger, dissolution, liquidation or winding up.

 

14

 

 

17.RESERVATION OF SHARES

 

The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
pre-emptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable. The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation.
Without limiting the generality of the foregoing, the Company covenants that it
will use commercially reasonable efforts to take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable Warrant Shares upon the exercise of this Warrant
and use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents, including but not limited to consents from the Company’s
stockholders or Board of Directors or any public regulatory body, as may be
necessary to enable the Company to perform its obligations under this Warrant.

 

18.HEADINGS

 

The headings used in this Warrant are for the convenience of reference only and
shall not, for any purpose, be deemed a part of this Warrant.

 

19.AMENDMENT AND WAIVERS

 

Any term of this Warrant may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), with the written consent of the Company and the
Holders of a majority of the Warrant Shares issuable upon exercise of the
Warrants.

 

20.NO THIRD PARTY RIGHTS

 

This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third-party beneficiary hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

15

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.

 

  ENUMERAL BIOMEDICAL HOLDINGS, INC.       By:        Name: Arthur Tinkelenberg
    Title: Chief Executive Officer

 

 

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

(To be executed by Holder of Warrant if Holder desires to exercise Warrant)

 

To Enumeral Biomedical Holdings, Inc.:

 

The undersigned hereby irrevocably elects to exercise this Warrant with respect
to ___________________ shares of Common Stock (as defined in the Warrant) as
follows:

 

Check applicable box

 

¨CASH: Number of shares of Common Stock exercised X $2.00 per share = $_________
(to be paid as provided in Section 1(b)(i) of the Warrant) plus any applicable
taxes payable by the undersigned pursuant to the Warrant; or

 

¨CASHLESS (if eligible in accordance with Section 1(b)(ii) of the Warrant).

 

The undersigned requests that certificates for such shares be issued in the name
of:

_________________________________________

_________________________________________

_________________________________________

 

(Please print name, address and social security or federal employer
identification number (if applicable))*

 

If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:

_________________________________________

_________________________________________

_________________________________________

 

(Please print name, address and social security or federal employer
identification number (if applicable))*

 

  Name of Holder (print):    _____________________________  
(Signature):  ________________________________________  
(By:)  _____________________________________________   (Title:)
____________________________________________  
Dated:  ____________________________________________

 



 



*     If Warrant Shares are to be issued in any name other than that of the
registered Holder of the Warrant, then the Holder must include an opinion of
counsel, reasonably satisfactory to the Company, to the effect that such
issuance complies with all applicable securities laws.

 

 

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:

 

Name of Assignee
(and social security or federal
employer
identification number (if
applicable))   Address   Number of Shares                                      
 

 

If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.

 

  Name of Holder (print):    _____________________________  
(Signature):  ________________________________________  
(By:)  _____________________________________________   (Title:)
____________________________________________   Dated:
____________________________________________

 

 

 

